Citation Nr: 1540022	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-00 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 16, 2015. 

2. Entitlement to an initial increased rating in excess of 30 percent for PTSD since to May 16, 2015.

3. Entitlement to service connection for a left knee disability. 

4. Entitlement to service connection for a left elbow disability. 

5. Entitlement to service connection for a right elbow disability. 

6. Entitlement to service connection for a left ankle sprain.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran an evaluation of 30 percent for PTSD, effective February 7, 2011, and denied a claim for a left knee disability.    

While the Veteran previously filed a claim for joint pain due to Gulf War environmental hazard exposure, the claim was denied in a September 2006 rating decision.  In November 2010, he filed a claim specifically for a left knee disability, which is currently on appeal before the Board.  

The issue of entitlement to an initial increased rating in excess of 30 percent for PTSD since to May 16, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1. Prior to May 16, 2015, the Veteran's PTSD has been manifested by symptoms approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

2. There is no current diagnosis pertaining to a left disability.  

3. During his April 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to service connection for a left elbow disability, right elbow disability, and left ankle sprain.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 for PTSD prior to May 16, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. The criteria for withdrawal of the appeal for the issues of entitlement to service connection for a left elbow disability, right elbow disability, and left ankle sprain, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in March 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed PTSD in May 2012 and of his PTSD and left knee disability in August 2013.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the April 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Withdrawal

During his April 2015 Board hearing, the Veteran expressed a desire to withdraw the claims for entitlement to service connection for a left elbow disability, right elbow disability, and left ankle sprain.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran has withdrawn his appeal on the issues of entitlement to service connection for a left elbow disability, right elbow disability, and left ankle sprain, for the entirety of the period on appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those claims and they are dismissed.

III. Increased Rating

The Veteran argues that his PTSD symptoms are more severe than a 30 percent disability rating reflects.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD, as a psychiatric disability, is evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated together regardless of the diagnoses.  In situations where PTSD is formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning, or to require continuous medication, a noncompensable rating is warranted.  Id. 

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A higher 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id. 

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.


The Board notes that, since the Veteran was last examined by a VA examiner, a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) has been published, and it contains no GAF score information.  However, as the Veteran was examined prior to this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's PTSD. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contents in his April 2015 Board hearing that he has feelings of loneliness, withdrawal, does not like to be around people, has nightmares, fights in his sleep, and losses his temper at a moment's notice; he recently broke his wrist because he lost his temper and hit a door over nothing.  Although he states he had hardly any friends, he later notes he had work friends and two or three other friends who were veterans.  He further notes at work he does not talk and joke around like other people do, but instead stands and listens.  He has had no disciplinary problems at work other than occasionally being late.  He also notes his psychiatric condition affects his memory and his mood is depressed, but there are some happy occasions.  Mostly he stares in the distance and is not very talkative.  He further states his wife is his motivator.  He also panics and goes off to on his own to retreat.  He has "little ones" every day and then sometimes he will spend an hour alone.  The Veteran's representative further contends the Veteran should be assigned a 50 percent rating.  

A December 2010 private treatment record notes on examination, the Veteran was alert, but vague.  His attention was short, speech patterns tended to be coherent, but somewhat hesitant, ability to abstract was somewhat impaired, affect was normal, his memory was broadly intact although a little vague for specifics, and he was well oriented to time, place, and person.  The Veteran reported his usual mood was fairly good and reported mood swings, stated he would punch walls, break glass, and hit cars.  He had feelings of alienation, anger difficulties, and hypervigilance.  Had suicidal ideations in the past, but made no attempts.  He had not felt like committing suicide in the past year because of "this woman."  He reported occasional agitation.  He had heard voices mumbling in the background, this occurred occasionally and would only last for a minute or two and it was not felt to be of major significance.  His interpersonal relationships were characterized by somewhat touchy, passive aggressive attitude. He also reported nightmares.  The report also notes the Veteran tried to deny to some extent his difficulties, stating everything was wonderful, his children were great, and work was going well.  He was diagnosed with PTSD, dysthymic disorder, alcohol abuse, and passive aggressive personality traits.  He was assigned a GAF of 53.  

The Veteran was afforded a VA psychiatric evaluation in May 2012.  The examiner found the Veteran suffered from symptoms of PTSD to include intrusive thoughts flashbacks, nightmares, avoidance, hypervigilant with sounds, and could not tolerate anybody walking up behind him.  He got irritable easily, had social anxiety, and his mood was better since his marriage.  The Veteran reported panic attacks only at night, he had broken his knuckle hitting a door in the past, he had some mood problems, but noted it was not major, and had not had any suicidal thoughts lately.  He further reported he did not miss work because of any mental health issues.  The Veteran presented as a pleasant man, reported forgetting things, had no visual hallucinations, and showed fair intact memory, insight, and judgment.  The examiner diagnosed him with PTSD and found the Veteran's chronic depression and anxiety were related to his PTSD.  The examiner opined the Veteran had occupation and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran did not take any medication at the time.  The Veteran was assigned a GAF score of 60 to 65.  



The Veteran was afforded another VA psychiatric evaluation in August 2013.  The examiner reviewed the claims file.  The Veteran reported no ongoing discord with his wife and children, he enjoyed hunting or working around the house, had limited social interactions, and denied a history of suicide attempts as well as assaultive behavior.  He further notes he had not missed any work due to mental health issues.  The examiner notes the Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, and exaggerated startle response.  He presented as calm, cooperative, and attentive.  There were no obvious impairments in thought process or communication observed.  He had also reported a difficult time recalling specifics of the symptoms he suffered.  He had anxiety in large crowds and exaggerated startled response.  He reported panic attacks, noting "a couple of times per month" he felt scared and wanted to be alone.  The examiner found the Veteran did not meet the diagnostic criteria for a panic disorder at this time.  Impulse control was good, no episodes of violence, and memory was normal.  He endorsed hyperarousal symptoms, including difficulty initiating sleep due to his "mind wandering," chronic irritability and an exaggerated startled response, feeling "closed in" when placed in a crowded setting, but did not report a pattern of hypervigilance.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified, noting the Veteran did not report specific criteria sufficient to support a diagnosis of PTSD at this time.  The examiner opined that the Veteran's mental condition had been formally diagnosed, but symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  The examiner also notes the Veteran was not currently involved in any psychiatric treatment and was not prescribed any medication.  The Veteran was assigned a GAF score of 70.  

Based on the evidence of record, the Board finds prior to May 16, 2015, the preponderance of the evidence of record is against a rating in excess of 30 percent for service-connected PTSD.  The Veteran's PTSD has been manifested by avoidance, anxiety, hypervigilance, irritability, trouble sleeping, and some isolation.  Such symptomatology has resulted in the assignment of GAF scores ranging from 53 to 70, indicating mild to moderate symptoms.  Additionally, the December 2010 private treatment record found the Veteran's memory was broadly intact, although a little vague for specifics, and the August 2013 VA psychiatric evaluation found the Veteran presented as calm, cooperative, and attentive.  

The Board finds a higher rating is not warranted as the May 2012 VA examiner found the Veteran had occupation and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, which warrant a 10 percent rating, and the April 2013 VA examiner found the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication, which warrant a noncompensable rating.  

While the December 2010 private treatment record notes the Veteran reported he had heard voices mumbling in the background that occurred occasionally and would only last for a minute or two, the record is void of any other indications that the Veteran had auditory hallucinations.  Also, the Veteran had noted these occasional auditory hallucinations were not a major significance.  

Moreover, although the December 2010 private treatment record notes the Veteran reported that he would punch walls, break glass, and hit cars, there is no indication he ever hurt anyone.  Instead, his December 2010 private treatment record reflects he reported signs of alienation, indicating he would avoid groups of people.  Moreover, the Veteran has consistently reported he had a good relationship with his family, stating during his August 2013 VA psychiatric evaluation that he had no ongoing discord with his wife and children.  He further reported during his December 2010 private treatment record that work was going well and stated during his May 2012 and August 2013 VA psychiatric evaluations that he did not miss work because of any mental health issues.  

Accordingly, an initial rating in excess of 30 percent prior to May 16, 2015, for PTSD is not warranted.   

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  A higher schedular rating is available for additional impairment in social and occupational functioning, but that is not shown.  All of the symptomatology shown in the medical records and put for by the Veteran relate to occupational and social functioning.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Accordingly, an initial rating in excess of 30 percent for PTSD is not warranted prior to May 16, 2015.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

IV. Service Connection

The Veteran claims entitlement to service connection for a left knee disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Veteran contends in his April 2015 Board hearing that he remembered having left knee pain in service; it would swell and hurt.  He would put ice on it and went to the aid station a few times to get over the counter medicine, like Motrin.  He took the medication at least three to four times a week.  



While VA treatment records note the Veteran complained of knee pain, they are silent for any diagnosis of any left knee disability.  Additionally, the Veteran was afforded a VA examination in August 2013.  While the Veteran stated he had joint pain, worse in his knees and worse in the right knee, and had achy pain in his left knee for years, the examiner found no diagnosis of a left knee disability.  The examiner also reviewed an April 2001 x-ray of the left knee that revealed a negative study.  

The Veteran maintains that he currently has left knee pain.  While the Veteran is competent to describe symptoms such as left knee pain, the VA does not grant service connection for symptoms alone without an identified basis for those symptoms.  There must be a current disability, not just symptoms.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, service connection cannot be granted for pain.  Additionally, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), providing a diagnosis of a left knee disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD prior to May 16, 2015, is denied.

Service connection for a left knee disability is denied. 

The appeal on the issue of entitlement to service connection for a left elbow disability has been withdrawn and dismissed.  

The appeal on the issue of entitlement to service connection for a right elbow disability has been withdrawn and dismissed.  

The appeal on the issue of entitlement to service connection for a left ankle sprain has been withdrawn and dismissed.  


REMAND

The evidence indicates that the Veteran's service-connected PTSD symptoms may have increased in severity since his last private psychiatric evaluation.  

On May 16, 2015, the Veteran submitted a VA form that he provided to a private examiner to complete in conjunction with an examination.  This private disability benefits questionnaire (DBQ) notes the examiner only reviewed the December 2010 private treatment record, which he had previously conducted.  The examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The DBQ notes the Veteran had occupational problems and assigned a GAF score of 50, "serious impairment."  The Veteran was currently married, and experienced recurring and distressing recollection of events, dreams, avoidance, diminished interest, detachment, restricted range of affection, difficulty falling asleep, difficulty concentrating, irritability or outburst of anger, hypervigilance, and exaggerated startle response.  The DBQ also notes the Veteran's symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran further had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships, difficulty adapting to stressful circumstances including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, grossly inappropriate behavior, and persistent danger of hurting self or others.  

Although the examiner concluded that the Veteran had severe psychosocial impairment and it was noted he had also conducted the December 2010 private evaluation, as the May 2015 examiner only reviewed his own December 2010 private treatment record, did not provide any reasoning or rationale for his findings, and there was no indication that the examiner had seen the Veteran in the interim years between the December 2010 and May 2015 psychiatric evaluations, the Board finds that a new VA examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA medical records related to the Veteran's PTSD.  The Board is interested in any psychiatric treatment records dated from May 2015, to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

2. Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current severity of his service-connected PTSD.  The examiner shall review the claims file in connection with the examination and the examination report must reflect that such a review was conducted.  All indicated studies should be completed.

3. After completing the above actions, the Veteran's claim of entitlement to an increased rating for PTSD since May 2015 should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


